      Case 3:15-cv-00059-DLH-ARS Document 267 Filed 04/16/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NORTH DAKOTA
                            SOUTHEASTERN DIVISION

                                            )
 NORTH DAKOTA, et al.,                      ) Case No. 3:15-cv-00059-DLH-ARS
                                            )
                     Plaintiffs,
                                            )
 v.                                         )    PLAINTIFF-INTERVENOR’S
                                            )       MOTION AND NOTICE
 UNITED STATES ENVIRONMENTAL                )   OF MOTION TO INTERVENE;
 PROTECTION AGENCY; ANDREW                  )   [PROPOSED] COMPLAINT IN
 WHEELER, in his official capacity as       )           INTERVENTION
 Administrator of the Environmental         )
 Protection Agency; UNITED STATES           )
 ARMY CORPS OF ENGINEERS; and               )
 R.D. JAMES, in his official capacity as    )
 Assistant Secretary for Civil Works,       )
 Department of the Army,                    )
                     Defendants.            )
                                            )
                                            )
                                            )


       Pursuant to Federal Rule of Civil Procedure 24(a), Proposed Plaintiff-Intervenor,

Coalition of Arizona/New Mexico Counties for Stable Economic Growth, hereby

respectfully requests leave to intervene as of right in the above-captioned case. In the

alternative, Plaintiff-Intervenor moves for permissive intervention under Federal Rule of

Civil Procedure 24(b).

       In support of this motion, Plaintiff-Intervenor submits the Proposed Complaint in

Intervention, Attachment A hereto, Memorandum in Support of Intervention, and

accompanying Declaration.




                                           -1-
        Case 3:15-cv-00059-DLH-ARS Document 267 Filed 04/16/19 Page 2 of 4



            Counsel for the Plaintiff-Intervenor have been attempting to contact all the parties

in this case. The following table summarizes the response that Plaintiff has received.

    Plaintiffs          Consent                No Objection           No Position            No Response

    Alaska                                                                                   X

    Arizona 1                                                                                X

    Arkansas                                   X

    Colorado            X

    Idaho                                      X

    Iowa                                       X

    Missouri            X

    Montana                                    X

    Nebraska                                   X

    Nevada 2                                   X

    New Mexico                                 X
    Environment
    Department
    New Mexico                                                                               X
    State Engineer
    North Dakota                               X

    South Dakota                               X



1
  In a phone call to the Arizona Attorney General’s Office, counsel for Plaintiff-Intervenor was informed that
Dominic E. Draye, the attorney currently listed on the docket as Arizona’s lead attorney, no longer works for the
office. Counsel informed the Attorney General’s Office of the intent to intervene via email but did not receive a
response.
2
  There is currently no attorney listed on behalf of the State of Nevada. In a phone call to the Nevada Attorney
General’s Office Counsel for Plaintiff-Intervenor was informed that newly appointed Solicitor General Heidi Parry
Stern would be the attorney assigned to the case.



                                                      -2-
    Case 3:15-cv-00059-DLH-ARS Document 267 Filed 04/16/19 Page 3 of 4



Wyoming                                        X



Defendants

EPA                                                          X

Army Corps                                                   X

Sierra Club                                    X



      DATED: April 16, 2019.


                                  Respectfully submitted:


                                  PACIFIC LEGAL FOUNDATION
                                  s/ Anthony L. Francois
                                  ANTHONY L. FRANÇOIS
                                  MOLLIE R. WILLIAMS*
                                  DANIEL M. ORTNER*
                                  930 G Street
                                  Sacramento, California 95814
                                  Telephone: (916) 419-7111
                                  Facsimile: (916) 419-7747
                                  Email: TFrancois@pacificlegal.org
                                  Email: MWilliams@pacificlegal.org
                                  Email: DOrtner@pacificlegal.org
                                  *Pro Hac Vice Admission Pending

                                  ATTORNEYS FOR PROPOSED
                                  PLAINTIFF-INTERVENOR




                                   -3-
     Case 3:15-cv-00059-DLH-ARS Document 267 Filed 04/16/19 Page 4 of 4



                             CERTIFICATE OF SERVICE

       I hereby certify that on April 16, 2019, I electronically filed the foregoing document

with the Clerk of the Court via the CM/ECF system, which will cause a copy to be served

upon counsel of record.

       I further certify that on April 16, 2019 I served a copy of the foregoing document

on the following parties or their counsel of record by U.S. Postal Service, via first class

mail, in a sealed envelope, postage paid:

State of Nevada, Attorney General Aaron Ford
c/o Solicitor General Heidi Parry Stern
State of Nevada Office of the Attorney General
555 E. Washington Ave., Suite 3900
Las Vegas, NV 89101-1068


                                                Anthony L. François
                                             ANTHONY L. FRANÇOIS




                                            -4-
